DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-12, 14-16, 19-20 and 21 is/are rejected under 35 U.S.C. 103(a) as being obvious Murayama (WO2019150654, rejection using corresponding English document US Pub 20200325066).
Regarding claim 1, 8-12, 14-15, 20 and 21: Murayama teaches a glass substrate formed from a glass composition overlapping Applicants’ (see abstract), having a Young’s modulus as claimed (see Examples in Table 3 and par. 0111) and the glass is ion exchangeable to form a strengthened glass article (see 0041, 0147-0148, 0174 and Examples). 
	Murayama also teaches that electronic devices comprising a cover element can include the glass substrate as the cover element (See 0002, 0153). 
	As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill 
Regarding claims 2, 4 and 16:  Murayama fails to teach their glass substrate’s liquidus viscosity or fracture toughness, however, given that their glass is the same as claimed, one having ordinary skill would reasonably conclude the same properties absent a showing to the contrary (MPEP 2112). 
Regarding claim 3 and 19: The glass substrate is taught to have a refractive index falling within the range claimed (see Examples in Table 3 and par. 0113). Although Murayama’s index is measured at 587.6nm (0171) instead of at 589.3nm, given that the glass is the same as claimed, one having ordinary skill would reasonably conclude the same index at the same wavelength to be present absent a showing to the contrary (MPEP 2112). 

Claims 5-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (WO2019150654, rejection using corresponding English document US Pub 20200325066) as applied to claims 1 and 11 in view of DeMartino (US PN 9,701,569)
As discussed above, Murayama teaches the invention of claims 1 and 11.
Regarding claims 5-7, 17-18: Murayama does teach their glass substrate being strengthened by ion exchanged (see Examples, 0147-0148) which creates a compressive stress region extending from the strengthened to a depth of compression as well as an interior tensile stress region that will extend from the depth of compression towards a second surface (see entire disclosure as well as 0003). 

	As DeMartino et al., who similarly teaches chemically strengthened glass for portable devices, teaches that it is desirable to make such glasses with a CT in a range overlapping that claimed (see Col. 10, lines 42-56), it would have been obvious to one having ordinary skill at the time of invention to modify Murayama to include a CT as taught by DeMartino to obtain a desirable chemically strengthened glass. 
	As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose CTs within the workable ranges taught by the reference (MPEP 2144.05). 
	It is noted that the process limitations claimed are product by process and it has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, as long as the prior art teaches the product, the claims are met (MPEP 2113). In the instant case, as Murayama’s product meets the structure claimed, the claims are met.
	Alternatively, even in the instance Applicants show that the process parameters does provide structure, it is noted that Murayama does not place limits on their chemical strengthening (see 0147-0148). As DeMartino clearly teaches that desirable chemically strengthened glasses used for portable devices are strengthened with 100%NaNO3 bath in a temperature and duration overlapping that claimed or even in a bath mixture of NaNO3 and KNO3 in amounts, temperature and duration overlapping that claimed (see .
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
	In summary, Applicants argue that Murayama no longer anticipates the claimed invention as amended and the composition now claimed would not have been obvious in view of Murayama because none of Murayama’s Examples include content combinations as now claimed and the Examples would actually lead one having ordinary skill away from the composition now claimed.
	This is not persuasive. Initially, while the Examiner agrees that Murayama no longer anticipates the invention as now claimed, the composition would have been obvious as Murayama because the reference, as a whole, teaches compositions overlapping that claimed and overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). It is noted that although none of Murayama’s Examples include content combinations as now claimed, it has been held by the courts that a reference is not limited by their preferred embodiments or examples but instead, what they teach as a whole and as mentioned, Murayama as a whole does teach compositions overlapping that claimed. Additionally, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784